Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 30, 2020 has been entered.  All arguments and the Declaration under 37 CFR §1.132 submitted by Dr. Philip Strandwitz have been fully considered.  
 
Status of the Claims 
	Claims 1, 3, 4, 6, 9, 10, 13, 28, 29 and 31 are currently pending.

	Claims 2, 5, 7, 8, 11, 12, 14-27 and 30 are cancelled. 
	Claims 1, 3, 4, 6, 9, 10, 13, 28, 29 and 31 have been considered on the merits.

Claim Objections
	The previous claim objections are withdrawn due to amendment.  New claim objections have been added due to reconsideration. 

The disclosure is objected to because of the following informalities: 
	Claim 1 is objected to in the recitation of “providing a subject in need of increased serotonin; administering…”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “providing a subject in need of increased serotonin[[, and administering…”. 
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
	The previous claim rejection of Claim 31 under 35 USC § 112, (a) or first paragraph (pre-AIA ) for written description are maintained. 
The previous claim rejection of claim 1, 3, 4, 6, 9, 10, 13, 28 and 29 under 35 USC § 112, (a) or first paragraph (pre-AIA ) for written description, as failing to comply with the written description requirement are withdrawn due to amendment.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 31 recites a limitation of “wherein the one or more bacterial species can produce at least one serotonin-related metabolite selected from acetate, butyrate, propionate, alpha-tocopherol, deoxycholate, tyramine, p-aminobenzoate, or any combination thereof”.  The specification describes that the level of serotonin-related metabolites can be restored by adjusting the composition of the gut microbiota (0074 and 0086) and teaches administering the metabolite (0082).  The specification lists the claimed metabolites (0079).  The However, the specification does not describe a bacteria species that produces the claimed serotonin-related metabolites or the method of administrating such bacteria to modulate the level of serotonin in a subject.  Additionally, Example 5 of the instant specification demonstrates that spore-forming (Sp)-microbes increase gut serotonin and leads to an increase in fecal 
This is a new matter rejection.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are revised due to amendment.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 9, 10, 13, 28, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Borody (US 5,443,826) (ref. of record) as evidenced by Clarke et al. (Molecular Endocrinology, Jun. 3, 2014).
With respect to claims 1, 3, 4, 9-11, 28, 29 and 31, Borody teaches a method of treating irritable bowel syndrome, inflammatory bowel disease, and immune mediated Clostridium (spore-forming), Eubacterium, Lactobacilli, and Ruminococcus species and where the species include specifically Bacteroides fragilis ss. vulgatua, Bacteroides fragilis ss. thetaiotaomicron, Bacteroides fragilis, Clostridium leptum (Clostridium Cluster IV), Ruminococcus obeum, Ruminococcus albus, and Clostridium ramosum (abstract, Col. 3 lines 21 to 49, Col. 4 lines 25-34, 44-49 and Table 1).  It is noted that Borody does not teach that their method can be used in the manner instantly claimed for the increasing the level of serotonin in a subject as recited in claims 1 and 6.  However, the teachings of Borody teaches the claimed method of administering a composition comprising of one or bacterial species where at least one of the one or more bacterial species are human gut-derived chloroform-tolerant (Bacteroides fragilis ss. vulgatua, Bacteroides fragilis ss. thetaiotaomicron, Bacteroides fragilis, Clostridium leptum, Ruminococcus obeum, and Ruminococcus albus) and are selected from Clostridium (spore-forming), Eubacterium, Lactobacilli, and Ruminococcus species.  Additionally, Borody teaches the method treats the chronic condition (treating irritable bowel syndrome, inflammatory bowel disease, and immune mediated disorders (abnormal immune response)) in the subject by administering an effective amount of the microflora (Col. 3 lines 4-12).   In addition, species of Clostridium are known to produce short-chain fatty acids as reported by Clarke (pg. 1227 para. 1-4).  Clarke further teaches the main short-chain fatty acids produced are butyrate, propionate and acetate (pg. 1227 para. 3).  Therefore, it would be understood that the Clostridium is capable of increasing serotonin by producing at claim 13, Borody teaches the method where the composition administered is a pharmaceutical composition (abstract).  
Therefore, the reference anticipates the claimed subject matter.   

Response to Arguments
Applicant's arguments filed Nov. 30, 2020 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. §112, Applicant argues that the Specification has support for bacterial species that produce the claimed serotonin-related metabolites and methods of administering the bacteria to modulate the level of serotonin in a subject (Remarks pg. 4 para. 4).  Specifically, Applicant points to Example 5 of the instant specification which discloses microbial metabolites responsible for elevating serotonin levels through direct signaling to colonic enterochromaffin cells (Remarks pg. 4 para. 4).  However, these arguments were not found to be persuasive, since Example 5 does not actually demonstrate that the microbes produce the claimed metabolites.  Example 5 does demonstrate that spore-forming (Sp)-microbes increase the claimed metabolites in the feces of mice, but does not actually provide evidence that the microbes directly produce the claimed metabolites.  Furthermore, it is noted that 
Applicant further points to Fig. 12D which shows serotonin release from RIN14 cells after exposure to select metabolites which are recited in claim 31 and which were identified to commonly be induced by specific pathogen-free (SPF), spore-forming (Sp) and human-derived spore-forming (hSp) bacteria (Remarks pg. 4 last para.).  This argument was not found to be persuasive, since, as stated by Applicant, these metabolites are known to be induced by the bacteria.  No evidence has been provided that the composition of bacteria actually produces the claimed metabolites. 
Applicant points to Fig. 13A shows the relative levels of serotonin and additional metabolites which co-vary with serotonin in colonic luminal contents from SFP, GF, ASF and hSp-colonized mice (Remarks pg. 5 para. 1).  Similarly, Applicant points to para [0012-0013] of the present application which discloses adjusting the level of at least one or more serotonin-related metabolites in a subject to modulate serotonin biosynthesis in the subject by adjusting the composition of the gut microbiota in the subject (Remarks pg. 5 last para.).  Applicant further argues that by modulating serotonin biosynthesis the levels of serotonin would be modulated and this clearly supports administering bacteria that modulate serotonin-related metabolites to modulate the level of serotonin in a subject (Remarks pg. 6 para. 2).  These arguments were not found to be persuasive, since no evidence has been provided that the claimed bacteria actually produces the claimed metabolites stated by Applicant even though these metabolites are known to be induced by a composition of Sp-bacteria.  
Clostridium species which is known to produce acetate, butyrate and propionate which is at least one of the serotonin-related metabolites listed in claim 31 and Table 3 of instant application and as evidenced by Clarke.  Accordingly, by practicing the method of Borody the serotonin levels in a subject administered the bacteria will be increased.
Clostridium taught by Borody inherently produce short-chain fatty acids including butyrate, propionate and acetate because Clarke reports species of Clostridium produce these serotonin metabolites.  Clarke is not a reference supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation. 
Applicant further states that the Declaration under 37 C.F.R. 1.132 submitted by Dr. Philip Strandwitz addresses the inherency arguments in the Office Action and states that even a human fecal material includes a species of bacteria known to promote serotonin release, there may be additional species that inhibit or have no effect on the release of serotonin, therefore, such fecal material may not necessarily promote serotonin release (Remarks pg. 7 para. 3).  Applicant further notes that Dr. Strandwitz points to Table 1 presented in the Declaration filed Jun. 27, 2019 which shows normal human gut microbiota comprises bacteria which elicit, do not elicit or decrease serotonin release (Remarks pg. 7 para. 4).  Applicant argues that the Office has not provide any evidence that the compositions of Borody would increase serotonin production to a level sufficient to treat a symptom of a serotonin-related disease in a subject (Remarks pg. 8 para. 2).  However, these arguments were not found to be persuasive, since in addition to teaching administering a fecal inoculum from a healthy donor, Borody teaches administering composition containing a species of the claimed bacteria including the Bacteroides fragilis ss. vulgatua, Bacteroides fragilis ss. thetaiotaomicron, Bacteroides fragilis, Clostridium leptum, Ruminococcus obeum, and Ruminococcus albus and bacteria selected from Clostridium,  Eubacterium, Lactobacilli, and Ruminococcus species.  Additionally, Borody teaches the method treats the chronic condition in the subject by administering an effective amount of the microflora (Col. 3 lines 4-12).   As stated in the rejection, Clarke reports Clostridium produces the main short-chain fatty acids produced are butyrate, propionate and acetate (serotonin-related metabolites) (pg. 1227 para. 3).  Accordingly, once administered to the subject the bacteria taught by Borody would increase the serotonin levels, since Borody teaches the treating of a serotonin-related disease with the claimed bacteria by administering an effective amount of the bacteria to treat the disease.  Thus, the claimed result of increasing the serotonin levels must be inherent to the method as taught by Borody and a necessary effect of practicing the method.  
Response to Evidentiary Declaration under 37 CFR §1.132
The Declaration of Dr. Philip Strandwitz filed on Nov. 30, 2020 under 37 CFR §1.132 has been considered but is ineffective to overcome the rejections of the claims under 35 U.S.C. §102 over Borody.
In the Declaration, Dr. Strandwitz states that the human fecal material taught by Borody would not inherently promote serotonin release, since the material may contain a combination of bacterial species which may either promote serotonin release, inhibit serotonin release or have no effect on serotonin release (Declaration para. 3).  Dr. Strandwitz further present evidence in Table 1 which summarizes data showing that isolated bacteria from the human gut have different effects on serotonin release Slackia isoflavoniconvertens) decreased serotonin release (Declaration para. 7-10).  Accordingly, Dr. Strandwitz argues that a fecal microbiota transplant or a synthetic fecal composition as taught by Borody would contain a mixture of bacteria which would elicit, do not elicit and decrease serotonin release, therefore, it would be unpredictable what effect such a mixture would have on serotonin production (Declaration para. 11-13).  However, this argument was not found to be persuasive, since Borody teaches the claimed method of administering to a subject the claimed bacteria to treat a serotonin-related disease where an effective amount of bacteria is administered to treat the disease.  Accordingly, by administering the bacteria to the subject in the method of Borody, the bacteria will increase serotonin production.  

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632